Voto disidente del
Juez Presidente Señor Negrón Fernández
San Juan, Puerto Rico, a 25 de enero de 1965
Disiento por considerar que la determinación de la Comi-sión Industrial al declarar compensable el caso del Juez de Paz Félix Donato Burgos fue correcta.
El criterio para compensar o no este caso no es el de si el Juez de Paz abandonó su oficina para llevar a cabo una gestión puramente personal, sin que se encontrara efectuando una investigación, ni tampoco si el agresor sabía que el agre-dido por él era un Juez de Paz. A mi juicio, el criterio deter-minante de la naturaleza compensable del caso es el de que el Juez de Paz, como funcionario judicial — no importa que hu-biere salido de su oficina en una gestión de índole personal— ejercía una función lícita relacionada con los deberes de su cargo, como era la de llamar a la policía por teléfono para denunciarle un hecho que acababa de apreciar por sí mismo en violación de la ley, que lo exponía a ser agredido — como en ese instante lo fue por el infractor.
No importa que la agresión hubiera podido recibirla cual-quiera otra persona, aunque no fuera Juez de Paz, o que la llamada a la Policía la hubiera ordenado hacer cualquiera otra persona, aunque tampoco fuera Juez de Paz. Lo impor-tante es que el trabajo, o las condiciones del trabajo, traigan en contacto al empleado con el riesgo que causó el daño. 2 NACCA L.J. 18, 20-21 et seq.; 13 NACCA L.J. 52 et seq.
Entre las facultades que la Regla 14 de las de Procedi-miento Criminal confieren a los magistrados, entre los cua-les se encuentra el Juez de Paz, (Regla 3) está la de ordenar a cualquier agente de orden público el arresto de una persona. No importa que el agente de orden público no estuviere pre-sente para recibir una orden inmediatamente de parte del Juez de Paz para intervenir con el violador de la ley. La ges-tión por teléfono tendía al mismo fin y pertenece a la esfera *693de las facultades incidentales del Juez de Paz. 3 NACCA L.J. 46, notas 85 y 86. Por su condición de magistrado, venía obligado a no eludir la responsabilidad de notificar a la poli-cía la violación de ley por él observada.
Bajo las condiciones apuntadas me parece errónea la conclusión a que llega la mayoría.